Daniels, J.[Concurring.]
am convinced that the modified direction suggested in the opinion of the presiding justice is as broad as the facts of the case will justify. There would be neither injustice nor inconvenience produced by an entire denial of the motion ; for the sheriff must have known the goods, and of what they consisted, which he seized, and also those *87which were sold by him ; and excluding them, would as clearly indicate the articles returned. But as the plaintiff has the ability to furnish a statement of the articles returned, and that will remove all possible ground for misunderstanding concerning the subject of the controversy, he may well be required to do that. And to such a direction I therefore agree. •